Title: From James Madison to John Quincy Adams, 27 June 1819
From: Madison, James
To: Adams, John Quincy


Dear SirMontpellier June 27. 1819
I return the list of yeas & nays in the Convention, with the blanks filled, according to your request, as far as I could do it by tracing the order of the yeas & nays, and their co-incidences with those belonging to successive questions in my papers. In some instances, the yeas & nays in the list, corresponding with those on more questions than one, did not designate the particular question on which they were taken; and of course did not enable me to fill the blanks. In other instances, as you will find by the paper formerly sent you, there are questions noted by me, for which the list does not contain yeas & nays. I have taken the liberty, as you will see, of correcting one or two slips in the original list or in the copy: and I have distinguished the days on which the several votes passed.
Will you permit me to trouble you with the inclosed letter misdirected to me, on a subject to which the Department of State has usually paid whatever attention benevolence might suggest. I renew Sir the tender of my high esteem and cordial regards.
James Madison
I commit this to M. Cardelli just setting out for Washington. He is thought to have succeeded extremely well in the purpose which brought him here.
